Illinois Official Reports                           Digitally signed by
                                                                            Reporter of Decisions
                                                                            Reason: I attest to the
                                                                            accuracy and integrity
                                                                            of this document
                               Appellate Court                              Date: 2016.08.19
                                                                            09:04:28 -05'00'




                   Bianchi v. McQueen, 2016 IL App (2d) 150646



Appellate Court    LOUIS A. BIANCHI, JOYCE A. SYNEK, RONALD J. SALGADO,
Caption            and MICHAEL J. McCLEARY, Plaintiffs-Appellants, v. THOMAS
                   K. McQUEEN, DANIEL JERGER, ROBERT SCIGALSKI, JAMES
                   REILLY, PATRICK HANRETTY, RICHARD STILLING, and
                   QUEST CONSULTANTS INTERNATIONAL, LTD., Defendants-
                   Appellees.



District & No.     Second District
                   Docket No. 2-15-0646


Filed              June 30, 2016
Rehearing denied   August 1, 2016


Decision Under     Appeal from the Circuit Court of Du Page County, No. 14-L-309; the
Review             Hon. Dorothy French Mallen, Judge, presiding.



Judgment           Reversed in part and affirmed in part; cause remanded.



Counsel on         Terry A. Ekl and Tracy L. Stanker, both of Ekl Williams & Provenzale
Appeal             LLC, of Lisle, for appellants.

                   Joel D. Bertocchi and Steven M. Puiszis, both of Hinshaw &
                   Culbertson LLP, of Chicago, for appellee Thomas K. McQueen.

                   Robert Marc Chemers, Scott L. Howie, and Suzanne M. Crowley, all
                   of Pretzel & Stouffer, Chtrd., of Chicago, for other appellees.
     Panel                      JUSTICE McLAREN delivered the judgment of the court, with
                                opinion.
                                Presiding Justice Schostok and Justice Spence concurred in the
                                judgment and opinion.


                                                OPINION

¶1         After plaintiffs, Louis A. Bianchi, the State’s Attorney of McHenry County, Illinois, and
       Joyce A. Synek, Ronald J. Salgado, and Michael J. McCleary, three of Bianchi’s employees,
       were acquitted of charges brought by an assistant special prosecutor in McHenry County,
       they sued defendants, Thomas K. McQueen and Daniel Jerger, Robert Scigalski, James
       Reilly, Patrick Hanretty, Richard Stilling, and Quest Consultants International, Ltd.
       (collectively, Quest investigators), for malicious prosecution, intentional infliction of
       emotional distress, and defamation. The trial court dismissed plaintiffs’ amended complaint
       with prejudice for lack of subject matter jurisdiction, finding that defendants were state
       employees and thus entitled to sovereign immunity. Plaintiffs appeal, arguing that the trial
       court erred by dismissing their amended complaint, because defendants were not entitled to
       sovereign immunity. We reverse in part, affirm in part, and remand for further proceedings.

¶2                                         I. BACKGROUND
¶3         The following facts are taken from plaintiffs’ amended complaint. In 2004, Bianchi was
       elected to the office of State’s Attorney, and in 2008 he was reelected. In 2004 Bianchi
       “promptly began reforming the [office].” This “frustrated the political operatives in McHenry
       County, who had obtained more favorable accommodations with the previous
       administration.” Therefore, Bianchi acquired a few enemies. In 2006 one of the secretaries in
       his office, Amy Dalby, resigned and took approximately 5000 confidential and sensitive
       documents with her. In October 2007, Dalby, along with Kristen Foley, a disgruntled
       assistant State’s Attorney whom Bianchi had demoted, delivered the documents to the media
       and to Daniel Regna, Bianchi’s opponent in the upcoming Republican primary election. In
       February 2008 Bianchi won the primary, which was “highly contentious and sharply divided
       supporters of Bianchi’s reforms from the political operatives who supported Regna.”
¶4         Bianchi learned of the document theft and asked a judge to appoint a special prosecutor
       to investigate. The judge obliged Bianchi, and Dalby was charged with several felonies.
       Dalby eventually pleaded guilty to computer tampering in June 2009. In the meantime,
       Regna and Dalby, aided by unnamed political enemies of Bianchi, sought the appointment of
       another special prosecutor, this time to investigate allegations that “Dalby performed political
       work” while working for the State’s Attorney’s office under Bianchi.1 Judge Gordon E.
       Graham appointed Henry C. Tonigan III as a special State’s Attorney “to investigate and/or
       prosecute if necessary any and all persons involved in the underlying pleadings herein
       [pursuant to section 3-9008 of the Counties Code (55 ILCS 5/3-9008 (West 2008))].” The

             1
              The case was assigned No. 09-MR-142.

                                                     -2-
     order also stated “that Attorney Thomas K. McQueen shall assist the specially appointed
     prosecutor, Henry C. Tonigan, III as directed by him on all matters relative to this case.”
¶5       Tonigan and McQueen learned that the limitations period had run on Dalby’s allegations.
     In November 2009, Tonigan “sought to expand the scope of his appointment as a special
     prosecutor by sending Judge Graham an ex parte letter.” The court agreed and authorized
     Tonigan to investigate and prosecute “any and all persons relative to the possible misuse,
     misappropriation or theft of public funds, public property or public personnel by McHenry
     County State[’]s Attorney Louis Bianchi from 2005 and thereafter.” In December 2009,
     Tonigan retained “Quest [Consultants] to assist in the investigation of Bianchi.” The court
     appointed Quest Consultants and its employees, including Jerger, Scigalski, Reilly, Hanretty,
     and Stilling, as special investigators. At all relevant times, the Quest investigators were
     acting within the scope of their employment with Quest Consultants.
¶6       McQueen conspired with the Quest investigators “to limit Tonigan’s role in and
     knowledge of” what was actually going on. Both before and after a grand jury was convened,
     McQueen and the Quest investigators “manufacture[d] and fabricate[d] evidence for the
     purpose of removing Bianchi from office by charging and prosecuting Bianchi and [the other
     plaintiffs] with criminal offenses, despite the lack of probable cause or credible evidence.”
     The manufactured and fabricated evidence was largely in the form of false witness
     statements. Scigalski, Reilly, and Stilling “falsely reported” that four assistant State’s
     Attorneys (ASAs) provided them with specific statements regarding campaign activities
     taking place in the State’s Attorney’s office during Bianchi’s tenure. Scigalski also
     “materially changed” a witness’s email that originally contained exculpatory material to
     “exclude the exculpatory information and [he] added manufactured inculpatory information
     regarding Bianchi.” McQueen and Jerger learned that documents had been deleted from a
     computer in the State’s Attorney’s office due to a computer virus. However, McQueen and
     Jerger “deliberately concealed that exculpatory evidence from Tonigan and instead
     manufactured evidence in order to convince Tonigan to charge Bianchi and Synek.” Synek
     was Bianchi’s executive administrative assistant “at all times relevant.” Defendants then
     presented the false evidence that they manufactured to the grand jury and to Tonigan, who
     had been “dupe[d] into bringing charges against” plaintiffs that defendants knew plaintiffs
     “did not commit and were not supported by probable cause.”
¶7       The grand jury was convened, and in September 2010 Bianchi and Synek were indicted
     and arrested on multiple counts of official misconduct and obstruction of justice. The
     indictments alleged, inter alia, that Bianchi and Synek deleted certain computer files after
     receiving a grand jury subpoena to produce certain documents.
¶8       The indictment against Bianchi failed to allege that Bianchi committed an actual
     underlying crime. Therefore, McQueen and Stilling interviewed McHenry County
     administrator Peter Austin on October 21, 2010. Stilling and McQueen learned from Austin
     that McHenry County’s personnel policies allowed Bianchi to use county property for
     personal use. However, Stilling and McQueen conspired to withhold this exculpatory
     evidence and, instead, fabricated Austin’s witness statement, which Tonigan then relied on in
     deciding to present a superseding indictment to the grand jury. The grand jury returned a
     superseding indictment on October 22, 2010, alleging that Bianchi and Synek committed
     “theft of labor, services, and use of property” of McHenry County.


                                               -3-
¶9         On March 23, 2011, after a two-day bench trial, Judge Joseph G. McGraw acquitted
       Bianchi and Synek of all charges.
¶ 10       After obtaining the indictments of Bianchi and Synek, McQueen and Scigalski began a
       second investigation, of Bianchi, Salgado, and McCleary, which involved the handling of
       criminal cases. This investigation was not authorized by any order at the time. So, on October
       1, 2010, McQueen filed a verified petition seeking authority to expand the investigation that
       he had already begun. In the petition, McQueen made false statements regarding Bianchi’s
       allegedly improper intervention in three criminal cases, including that Bianchi (1) “directed
       an ASA to reduce a plea offer to [Salgado’s] nephew from five to four years,” (2) “asked an
       ASA to secure a recognizance bond for one of his relatives, a felony defendant, and
       instructed the ASA to delay the case so his relative could benefit from a diversion program
       which was not yet operational,” and (3) “interceded in the case of a defendant who was
       related to a financial supporter of Bianchi[’s].” In addition, McQueen falsely represented
       himself as a “Special State’s Attorney.” On October 1, 2010, Judge Graham signed an order
       granting Tonigan and McQueen the authority to investigate and prosecute individuals for
       using their official positions in the State’s Attorney’s office to give benefits in criminal
       prosecutions to friends, relatives, and supporters.
¶ 11       As the second investigation continued, McQueen and the Quest investigators interviewed
       witnesses, fabricated witness statements, and concealed exculpatory evidence “for the
       purpose of charging and prosecuting Bianchi and Salgado with criminal offenses, despite the
       lack of probable cause or competent evidence to support charges.” Defendants
       “manufactured and fabricated false inculpatory evidence against Bianchi and Salgado in their
       reports,” for example, (1) Scigalski falsely reported that an ASA told him that, in the case
       against one of Bianchi’s financial supporters, Bianchi directed the ASA to “present the
       victim *** with various alternatives to prosecution,” such as accepting an “apology and
       agreement” that the financial supporter “would undergo counseling” and (2) Scigalski falsely
       reported that an ASA told him that, in the case against Salgado’s nephew, Bianchi told the
       ASA that his sentence was to be four rather than five years and then, after sentencing,
       Bianchi celebrated with the nephew’s family at the back of the courtroom. As a direct result
       of, and in reliance upon, the manufactured evidence and the concealment of the exculpatory
       evidence, Tonigan decided to seek indictments against Bianchi, Salgado, and McCleary.
¶ 12       Defendants presented the false and manufactured evidence to the grand jury, and on
       February 24, 2011, based solely upon the false evidence, the grand jury returned indictments
       against Bianchi, Salgado, and McCleary for official misconduct. Defendants knew that the
       indictments were not supported by probable cause.
¶ 13       Regarding defendants’ investigation of McCleary, the complaint alleges that defendants
       investigated McCleary’s personal use of a McHenry County vehicle that McCleary was
       assigned to use for his duties as an on-call investigator for the State’s Attorney’s office.
       During their investigation, defendants learned that McCleary was authorized to use the
       county vehicle for personal use, but defendants concealed this exculpatory information and,
       instead, presented misleading evidence to the grand jury to “dupe” Tonigan into charging
       McCleary with official misconduct without probable cause. On February 24, 2011, McQueen
       made false statements to the grand jury that (1) McCleary had asserted his fifth amendment
       rights and had refused to answer whether he had reimbursed the county for gas mileage and


                                                  -4-
       expenses and (2) McQueen had issued subpoenas for documents showing that McCleary had
       reimbursed the county for gas mileage and expenses and no such documents were produced.
¶ 14        Tonigan had no knowledge that defendants had manufactured inculpatory evidence or
       concealed exculpatory evidence during their second investigation. Defendants used false
       evidence, manufactured witness statements, and concealed exculpatory information to
       convince Tonigan to bring charges against Bianchi, Salgado, and McCleary, though
       defendants knew that the charges were not supported by probable cause. In reliance on the
       false and manufactured evidence, Tonigan decided to bring charges against Bianchi, Salgado,
       and McCleary, and in February 2011 the grand jury returned indictments against Bianchi,
       Salgado, and McCleary.
¶ 15        On February 28, 2011, McQueen held a press conference during which he knowingly
       made false and inflammatory statements about Bianchi, Salgado, and McCleary in order to
       tarnish the public’s opinion of Bianchi.
¶ 16        In June 2011, Judge McGraw dismissed the indictments against Salgado and McCleary,
       and in August 2011, after a bench trial, Bianchi was acquitted of all charges.
¶ 17        On January 18, 2012, plaintiffs filed against defendants a complaint in the United States
       District Court for the Northern District of Illinois, alleging violations of their rights under the
       first, fourth, and fourteenth amendments to the United States Constitution and claims under
       state law for malicious prosecution, intentional infliction of emotional distress, and
       defamation.2 The district court dismissed the federal claims with prejudice, finding that
       plaintiffs failed to plead a constitutional injury, because, inter alia, the fabrication of
       evidence did not result in plaintiffs’ wrongful incarceration or conviction. However, the court
       ruled that plaintiffs could bring their state law claims in state court. This decision was
       affirmed. Bianchi v. McQueen, 818 F.3d 309 (7th Cir. 2016).
¶ 18        On March 26, 2014, plaintiffs filed an eight-count complaint against defendants, alleging
       malicious prosecution, intentional infliction of emotional distress, and defamation. Counts I,
       II, and III alleged malicious prosecution, against all defendants, regarding plaintiff’s
       detention, arrest, and prosecution. Counts IV, V, VI, and VII alleged intentional infliction of
       emotional distress against all defendants. In count VIII, Bianchi, Salgado, and McCleary
       alleged defamation against McQueen.
¶ 19        On January 29, 2015, the trial court dismissed the complaint without prejudice, pursuant
       to sections 2-615 and 2-619 of the Code of Civil Procedure (Code) (735 ILCS 5/2-615, 2-619
       (West 2014)), for failure to state a cause of action and lack of subject matter jurisdiction
       based on sovereign immunity. In its written order dismissing the complaint, the trial court
       found that (1) defendants were state employees and thus entitled to sovereign immunity, (2)
       no exception to sovereign immunity applied, and (3) the complaint failed to state a cause of
       action for malicious prosecution.
¶ 20        On March 12, 2015, plaintiffs filed a first amended complaint (complaint), alleging the
       same causes of action contained in the original complaint and making additional allegations.
       The complaint additionally alleged that, “[a]ccording to the State of Illinois, during the
       conduct alleged in this lawsuit, Quest and the Quest Investigators were not ‘employees’ as
       defined by Section 1(b) of the State Employee Indemnification Act, 5 ILCS 350/.01 et seq.

          2
           Case No. 12-cv-00364.

                                                    -5-
       See April 9, 2012 Letter, attached as exhibit A.” It further alleged that the State of Illinois did
       not have a policy encouraging its employees to engage in intentional torts and that Judge
       McGraw had determined in the underlying criminal proceeding that McQueen abused his
       authority by wrongfully prosecuting innocent people and that McQueen’s intent was to
       embarrass Bianchi and his staff and subject him to scorn and ridicule.
¶ 21       On April 16, 2015, defendants filed separate hybrid motions to dismiss the complaint
       pursuant to section 2-619.1 of the Code (735 ILCS 5/2-619.1 (West 2014)). The motions
       relied on the same bases for dismissal. Defendants asserted that plaintiffs’ claims should be
       dismissed pursuant to section 2-619(a)(1) of the Code (735 ILCS 5/2-619(a)(1) (West 2014)),
       arguing that the Court of Claims had exclusive jurisdiction because defendants were state
       employees and thus were entitled to sovereign immunity. Defendants also asserted that all of
       plaintiffs’ claims were barred by common-law immunity and quasi-judicial immunity and
       therefore should be dismissed pursuant to section 2-619(a)(9) of the Code (735 ILCS
       5/2-619(a)(9) (West 2014)). Further, defendants argued that plaintiffs’ claims were barred by
       assignment of their recovery to McHenry County and thus should be dismissed pursuant to
       section 2-619(a)(9). Finally, defendants asserted that the claims should be dismissed pursuant
       to section 2-615 of the Code (735 ILCS 5/2-615 (West 2014)) because plaintiffs failed to
       state a claim for malicious prosecution, intentional infliction of emotional distress,
       defamation, or conspiracy.
¶ 22       On June 4, 2015, the trial court dismissed plaintiffs’ complaint with prejudice for lack of
       subject matter jurisdiction. Plaintiffs filed their notice of appeal on June 24, 2015.

¶ 23                                         II. ANALYSIS
¶ 24       Defendants’ motions to dismiss were brought under section 2-619.1 of the Code, which
       allows a party to file a motion combining a section 2-615 motion to dismiss with a section
       2-619 motion to dismiss. See 735 ILCS 5/2-619.1 (West 2014). A section 2-615 motion tests
       the legal sufficiency of a complaint. Patrick Engineering, Inc. v. City of Naperville, 2012 IL
113148, ¶ 31. A section 2-619 motion admits the sufficiency of the complaint but asserts a
       defense outside the complaint that defeats it. Id. When ruling on a section 2-615 or section
       2-619 motion, a court must accept all well-pleaded facts as true and accord all reasonable
       inferences to the nonmoving party. Khan v. Deutsche Bank AG, 2012 IL 112219, ¶¶ 18, 47.
       When ruling on a section 2-615 or section 2-619 motion, a court interprets all pleadings and
       supporting documents in the light most favorable to the nonmoving party. Id. We review
       de novo a trial court’s decision on a motion pursuant to section 2-615 or section 2-619. See
       id. Moreover, we may affirm a dismissal order on any basis supported by the record,
       regardless of the reason given by the trial court. See BDO Seidman, LLP v. Harris, 379 Ill.
       App. 3d 918, 923 (2008).

¶ 25                         A. Dismissal Based on Section 2-619 of the Code
¶ 26       In this case, the trial court dismissed plaintiffs’ complaint pursuant to section 2-619(a)(1)
       of the Code. The purpose of a section 2-619 motion to dismiss is to dispose of issues of law
       and easily proven issues of fact at the outset of litigation. Van Meter v. Darien Park District,
       207 Ill. 2d 359, 367 (2003). A section 2-619(a)(1) motion asserts a lack of subject matter
       jurisdiction. 735 ILCS 5/2-619(a)(1) (West 2014).


                                                    -6-
¶ 27                                         1. Sovereign Immunity
¶ 28        Plaintiffs argue that the trial court erred by dismissing their complaint for lack of subject
       matter jurisdiction. Plaintiffs argue that the Court of Claims does not have exclusive
       jurisdiction over their claims, because defendants are not entitled to sovereign immunity.
¶ 29        The doctrine of sovereign immunity was abolished in Illinois by the 1970 Constitution,
       “[e]xcept as the General Assembly may provide by law.” Ill. Const. 1970, art. XIII, § 4. In
       1972, the General Assembly passed the State Lawsuit Immunity Act. See Pub. Act 77-1776,
       § 1 (eff. Jan. 1, 1972) (now codified at 745 ILCS 5/0.01 et seq. (West 2014)). Section 1 of the
       State Lawsuit Immunity Act provides that, except as provided in the Court of Claims Act
       (705 ILCS 505/1 et seq. (West 2014)) and other specified statutes, “the State of Illinois shall
       not be made a defendant or party in any court” (745 ILCS 5/1 (West 2014)). The Court of
       Claims Act provides that the Court of Claims possesses exclusive jurisdiction to hear and
       determine various matters, including “[a]ll claims against the State for damages in cases
       sounding in tort, if a like cause of action would lie against a private person or corporation in
       a civil suit.” (Emphasis added.) 705 ILCS 505/8(d) (West 2014).
¶ 30        Plaintiffs argue that their complaint does not assert a claim against the State, because
       defendants are not state employees. Plaintiffs contend that McQueen is a “private attorney”
       being sued in his individual capacity and that he was appointed and paid by McHenry
       County. Regarding the Quest investigators, plaintiffs note that the Attorney General of
       Illinois refused to defend and indemnify them. Defendants respond that the Attorney
       General’s decision is not dispositive on this issue.
¶ 31        We agree with defendants that the Attorney General’s decision does not determine
       whether the Court of Claims has exclusive jurisdiction over this case. See Healy v. Vaupel,
       133 Ill. 2d 295, 317 (1990) (stating, “we do not believe that the Attorney General’s decision
       whether to represent a defendant in an action can be said to determine the proper forum for
       [a] claim”).
¶ 32        Next, plaintiffs argue that defendants are not state employees, because they were not
       appointed as special State’s Attorneys pursuant to section 3-9008 of the Counties Code (55
       ILCS 5/3-9008 (West 2014)). Defendants respond that (1) the Court of Claims has exclusive
       jurisdiction over this action because, notwithstanding the formal designation of the parties,
       once appointed, a special State’s Attorney is a servant or agent of the State and meets the
       definition of “state employee” under section 1(b) of the State Employee Indemnification Act
       (5 ILCS 350/1(b) (West 2014)) and (2) plaintiffs’ lawsuit seeks to control the actions of the
       State.
¶ 33        The formal identification of the parties as they appear in the record is not dispositive of
       whether jurisdiction lies exclusively in the Court of Claims. Leetaru v. Board of Trustees of
       the University of Illinois, 2015 IL 117485, ¶ 44. Therefore, a plaintiff cannot evade the
       prohibition against making the State a party to a lawsuit by filing an action against a servant
       or agent of the State if the claim is really against the State. Id.
¶ 34        The Illinois Supreme Court has held that State’s Attorneys and ASAs are state officials.
       Ingemunson v. Hedges, 133 Ill. 2d 364, 367 (1990). Further, section 1(b) of the State
       Employee Indemnification Act provides:
                “The term ‘employee’ means: any present or former elected or appointed officer,
                trustee or employee of the State ***. *** An individual who renders professional


                                                   -7-
                advice and consultation to the State through an organization which qualifies as an
                “employee” under the Act is also an employee. The term includes the estate or
                personal representative of an employee.” 5 ILCS 350/1(b) (West 2014).
¶ 35        The record clearly establishes that on September 18, 2009, Judge Graham appointed
       McQueen as a special prosecutor pursuant to section 3-9008 of the Counties Code. This
       appointment was reiterated on October 1, 2010. Further, both McQueen and the Quest
       investigators meet the definition of “employee” pursuant to section 1(b) of the State
       Employee Indemnification Act. In addition, as McQueen notes, Bianchi and Synek are
       judicially estopped from asserting that McQueen was not appointed as a special prosecutor
       because they took the opposite position in a prior proceeding. Bianchi and Synek admitted in
       a motion to dismiss the indictments filed against them that McQueen was appointed “as
       special prosecutor pursuant to 55 ILCS 5/3-9008.” Accordingly, we determine that
       defendants were state employees.
¶ 36        However, this does not end our inquiry because the doctrine of sovereign immunity
       “ ‘affords no protection *** when it is alleged that the State’s agent acted in violation of
       statutory or constitutional law or in excess of his authority, and in those instances an action
       may be brought in circuit court.’ ” Leetaru, 2015 IL 117485, ¶ 45 (quoting Healy, 133 Ill. 2d
       at 308). When it is alleged that a state employee acted illegally, unconstitutionally, or under
       authority that he or she did not have, the employee’s conduct is not considered that of the
       state for purposes of sovereign immunity. Id. ¶ 46.
¶ 37        Not every legal wrong committed by an employee of the State triggers this exception to
       sovereign immunity. Id. ¶ 47. For example, the exception is inapplicable where a state
       official merely exercises the authority delegated to him erroneously. Id. The exception is
       aimed at situations where the state employee is not doing the business that the sovereign has
       empowered him or her to do or is doing it in a way that the law forbids. PHL, Inc. v. Pullman
       Bank & Trust Co., 216 Ill. 2d 250, 266 (2005). The purpose of the doctrine of sovereign
       immunity, after all, is to “protect[ ] the State from interference in its performance of the
       functions of government and preserve[ ] its control over State coffers.” S.J. Groves & Sons
       Co. v. State, 93 Ill. 2d 397, 401 (1982).
¶ 38        With this in mind, the State cannot justifiably claim interference with its functions when
       the conduct complained of is unauthorized or illegal. Senn Park Nursing Center v. Miller, 104
Ill. 2d 169, 188 (1984). Thus, an action is not against the State when there are “allegations
       that an agent or employee of the State acted beyond the scope of his authority through
       wrongful acts.” See Healy v. Vaupel, 133 Ill. 2d 295, 308 (1990).
¶ 39        Plaintiffs argue that the trial court has subject matter jurisdiction of their claims, because
       defendants are alleged to have committed intentional torts, acted maliciously, and acted in
       excess of their authority.
¶ 40        In Loman v. Freeman, 229 Ill. 2d 104 (2008), the supreme court held that the Court of
       Claims did not have exclusive jurisdiction of a claim that a state employee committed
       conversion. Id. at 129. Regarding the issue involved, the court explained that “[t]he essence
       of a claim for conversion is an allegation that the defendant engaged in an intentional,
       wrongful act.” Id. Regarding the relief sought, the court explained that holding the defendant
       liable for conversion would not operate to control the State, because the defendant’s
       employer, the University of Illinois, could not have a policy requiring its employees to
       commit conversion. Id.

                                                    -8-
¶ 41       In this case, plaintiffs alleged that during their investigations defendants (1) “presented
       Tonigan with manufactured inculpatory evidence,” (2) manufactured and fabricated
       “evidence for the purpose of removing [Bianchi] from office” by prosecuting him and other
       employees despite the lack of probable cause or credible evidence, and (3) “prepared reports
       that contained false and manufactured evidence.” The complaint also alleges specific
       instances where defendants fabricated evidence against plaintiffs. Defendants then presented
       that false evidence that they manufactured to the grand jury and to Tonigan, who had been
       “dupe[d] into bringing charges against” plaintiffs that defendants knew plaintiffs “did not
       commit and were not supported by probable cause.” Taking the allegations as true, which we
       must do for purposes of this appeal (see Barber v. American Airlines, Inc., 241 Ill. 2d 450,
       455 (2011)), the alleged deliberate investigative fraud must certainly be outside defendants’
       authority as employees of the State. These allegations are sufficient to establish that
       defendants acted in excess of their authority and in violation of applicable laws such that the
       Court of Claims does not have exclusive jurisdiction over plaintiffs’ tort claims.
¶ 42       Further, a judgment for plaintiffs would not operate to control the actions of the State or
       subject it to liability. See Loman, 229 Ill. 2d at 113. This is so because the State has no policy
       of encouraging its employees to engage in malicious prosecution, intentional infliction of
       emotional distress, or defamation in the manner alleged in plaintiffs’ complaint. Thus, a
       judgment for plaintiffs could not operate to restrain state employees’ performance of their
       lawful duties. See Loman, 229 Ill. 2d at 129. Nor would a judgment for plaintiffs subject the
       State to liability, because defendants were denied indemnification by the Attorney General.
       Even if the State had indemnified defendants for any judgment entered against them as a
       result of their state employment, such indemnification would not amount to the State being
       “subjected to liability.” Id. at 122 (explaining that indemnification is not the same as liability
       and rejecting the argument that indemnification of a state employee requires a suit to be
       brought in the Court of Claims). Because sovereign immunity affords no protection when
       employees of the State have acted in violation of statutory or constitutional law or in excess
       of their authority, which is precisely what plaintiffs here have alleged, plaintiffs were entitled
       to proceed in circuit court. See Leetaru, 2015 IL 117485, ¶ 50. Accordingly, we determine
       that the trial court erred by dismissing plaintiffs’ complaint for lack of subject matter
       jurisdiction.
¶ 43       The Quest investigators argue that their actions during their investigations were
       conducted solely “within the scope [of their] official duties as [investigators] in the criminal
       cases brought by the State against plaintiffs.” The Quest investigators quote White v. City of
       Chicago, 369 Ill. App. 3d 765, 779-80 (2006), to support their argument.
¶ 44       In White, the plaintiffs alleged that attorneys from the State’s Attorney’s office failed to
       disclose exculpatory evidence and elicited false testimony from a witness. Id. at 767-68. The
       appellate court held that the Court of Claims had exclusive jurisdiction of the plaintiffs’ tort
       claims of wrongful imprisonment, intentional infliction of emotional distress, and conspiracy,
       because the defendants were acting within their prosecutorial role. Id. at 769, 778. In this
       case, by contrast, defendants are alleged to have knowingly manufactured and fabricated
       evidence. Thus, White is distinguishable from this case.
¶ 45       The Quest investigators argue that their responsibilities in their investigations arose from
       their employment with the State. They cite Price v. State, 354 Ill. App. 3d 90 (2004), and
       Sneed v. Howell, 306 Ill. App. 3d 1149 (1999), to support their argument. In Price, the

                                                   -9-
       plaintiff alleged that during sentencing the prosecutor misrepresented that the plaintiff’s
       crime was a Class 1 felony, which caused the plaintiff to receive a sentence in excess of the
       maximum allowed for the offense. Price, 354 Ill. App. 3d at 91. The appellate court held that
       the prosecutor was “a state employee who was acting in the scope of his employment during
       sentencing.” Id. at 93. Nothing in Price indicates that the plaintiff alleged that the prosecutor
       acted intentionally or with malice. In this case, plaintiffs allege that defendants acted
       intentionally and with malice. Therefore, Price is distinguishable from the case at bar.
¶ 46       In Sneed, the plaintiff alleged that she was the administrator of the estate of a woman
       who was murdered by her ex-husband. Two weeks before her death, the decedent told the
       police that her ex-husband was stalking and harassing her. Sneed, 306 Ill. App. 3d at 1152.
       The ex-husband was not then prosecuted and thereafter he killed the decedent. Id. The
       plaintiff alleged negligence and willful and wanton misconduct by the Jefferson County
       State’s Attorney. Id. at 1151. The plaintiff alleged that the State’s Attorney’s friendship with
       the ex-husband led him to negligently perform his duties by taking no action and by
       removing the case to a different county’s State’s Attorney’s office. Id. at 1152-53. The
       appellate court held that the State’s Attorney acted within the scope of his employment and
       that therefore he was a state employee for purposes of the Court of Claims Act. Id. at 1156.
       The appellate court concluded that “removing [the] case to a neighboring county because of a
       personal connection, to ensure a proper investigation and possible prosecution, [was] a
       prudent course of action.” Id. In this case, plaintiffs alleged that defendants committed
       intentional malicious acts beyond the scope of their discretion as state employees. Therefore,
       Sneed is distinguishable from the case at bar.
¶ 47       McQueen argues that plaintiffs failed to allege that he acted outside the scope of his
       authority because plaintiffs failed to allege malice. McQueen contends that, in order to plead
       malice, plaintiffs were required to allege, with specific facts, that McQueen was motivated by
       malice. McQueen cites Welch v. Illinois Supreme Court, 322 Ill. App. 3d 345 (2001), to
       support his argument.
¶ 48       In Welch, the plaintiff alleged that the defendant, a state employee, was not entitled to
       sovereign immunity, because he acted with malice and therefore acted outside the scope of
       his state authority. Id. at 354. The supreme court stated that the facts alleged were “consistent
       with an intent to further the business of the Illinois Supreme Court and thus can be
       considered within the scope of employment.” Id. In this case, plaintiffs alleged that
       defendants fabricated evidence, concealed exculpatory evidence, and “duped” Tonigan into
       charging plaintiffs where there was a lack of probable cause. In no way can these facts be
       considered consistent with the intent to further the business of Illinois. Therefore, Welch is
       distinguishable from this case.

¶ 49                                      2. Absolute Immunity
¶ 50        McQueen argues that absolute prosecutorial immunity bars plaintiffs’ action. Although
       the trial court dismissed on other grounds, we may affirm the trial court on any basis
       supported by the record. BDO Seidman, 379 Ill. App. 3d at 923. Therefore, we will discuss
       McQueen’s alternative grounds for affirming the trial court’s judgment.
¶ 51        McQueen contends that absolute immunity applies to his conduct in preparing for the
       initiation of the criminal process, his statements and conduct before the grand jury, and his
       witness interviews. McQueen also argues that absolute immunity applies to plaintiffs’

                                                  - 10 -
       allegations that he suppressed evidence, failed to produce evidence, and presented false
       testimony. McQueen contends that plaintiffs cannot circumvent absolute immunity by
       labeling McQueen’s actions as “investigative.” McQueen contends that the only witness
       plaintiffs alleged McQueen interviewed was Peter Austin and that this interview occurred
       after the indictment was returned.
¶ 52       The burden to prove that immunity exists is on the party seeking the immunity. White,
369 Ill. App. 3d at 769 (citing Buckley v. Fitzsimmons, 509 U.S. 259, 269 (1993)). The
       United States Supreme Court has adopted a “functional approach,” which analyzes the nature
       of the function performed, rather than the identity of the actor who performed it. Buckley,
509 U.S. at 269. Therefore, a prosecutor is entitled to absolute immunity for acts undertaken
       in his role as an advocate for the state in preparing for the initiation of judicial proceedings or
       for trial. Id. at 273. These acts include the evaluation of evidence assembled by the police
       and the “appropriate preparation for its presentation” before a grand jury or at trial “after a
       decision to seek an indictment has been made.” Id. A police officer or detective’s role is to
       investigate or to search for “the clues and corroboration that might give him probable cause
       to recommend that a suspect be arrested.” Id. However, a prosecutor is not entitled to
       absolute immunity when he performs the investigative functions normally performed by a
       police officer or detective. Id. at 274.
¶ 53       For example, in Buckley, the Supreme Court held that prosecutors were not entitled to
       absolute immunity where they allegedly fabricated evidence during an investigation before
       there was probable cause to arrest the petitioner. Id. at 276-78. In Buckley, the petitioner, a
       former murder defendant, alleged that prosecutors conspired with police detectives to
       manufacture false evidence that linked the petitioner’s boot with a boot print found at the
       scene of the crime. Id. at 263, 272. The Court looked to the allegations in the complaint
       regarding the “conduct of the prosecutors during the period before they convened a special
       grand jury to investigate the crime.” Id. at 274. The Court held that the prosecutors were not
       functioning as “advocates” when they allegedly fabricated the false boot print. Id. The Court
       reasoned that the prosecutors’ mission was entirely investigative because they did not have
       probable cause to arrest the petitioner or to initiate judicial proceedings during that period. Id.
¶ 54       This case is similar to Buckley because plaintiffs’ complaint alleges that McQueen
       fabricated and manufactured evidence before there was probable cause to convene the grand
       jury or to indict or arrest plaintiffs. For example, plaintiffs alleged that McQueen “directed”
       the Quest investigators “to conduct certain interviews for the purpose of manufacturing and
       fabricating evidence.” Further, they alleged that, “at the direction” of McQueen, the Quest
       investigators prepared false and manufactured evidence, including that (1) four ASAs
       provided defendants with specific statements regarding campaign activities taking place in
       the State’s Attorney’s office during Bianchi’s tenure, (2) Bianchi directed an ASA to reduce
       the sentence in a plea offer to Salgado’s nephew, (3) Bianchi asked an ASA to secure a
       recognizance bond for one of Bianchi’s relatives, a felony defendant, and instructed the ASA
       to delay the case so his relative could benefit from a diversion program that was not yet
       operational, and (4) Bianchi interceded in the case of a defendant who was related to a
       financial supporter of Bianchi’s. Because plaintiffs alleged that McQueen undertook these
       actions in the absence of probable cause, and before the grand jury was convened,
       McQueen’s mission was entirely investigative. Therefore, McQueen is not entitled to
       absolute immunity. See id.

                                                   - 11 -
¶ 55       Quoting White, McQueen argues that, like the State’s Attorney in White, he is “absolutely
       immune for directing the investigations.” White, 369 Ill. App. 3d at 776. In White, the
       plaintiffs alleged that, one to two years after their arrests and indictments, the State’s
       Attorney directed his office to investigate a double homicide. Id. Although the investigation
       revealed exculpatory evidence, the plaintiffs remained in custody. Id. In this case, plaintiffs
       alleged that McQueen prepared and manufactured false evidence before the grand jury was
       convened and in the absence of probable cause. Accordingly, White is distinguishable from
       this case. Indeed, in White the appellate court distinguished Buckley by stating that in Buckley
       “prosecutors allegedly conspired with police to manufacture false evidence that might give
       them probable cause to justify an arrest.” Id. at 777.
¶ 56       Citing Rehberg v. Paulk, 566 U.S. ___, 132 S. Ct. 1497 (2012), McQueen argues that he
       “enjoys absolute immunity for his witness interviews.” In Rehberg, the petitioner sought
       damages under section 1983 (42 U.S.C. § 1983 (2006)), alleging that the respondent, the
       chief investigator employed by the district attorney’s office, falsely testified before the grand
       jury. Rehberg, 566 U.S. at ___, 132 S. Ct. at 1501. The Supreme Court held that “a grand
       jury witness has absolute immunity from any § 1983 claim based on the witness’ testimony.”
       Id. at ___, 132 S. Ct. at 1506. McQueen reads Rehberg too broadly and plaintiffs’ complaint
       too narrowly. Most notably, McQueen overlooks that the Supreme Court declined to extend
       absolute immunity to all activity that a witness conducts outside of a grand jury room, such
       as where a law enforcement official fabricates evidence concerning an unsolved crime. Id. at
       ___ n.1, 132 S. Ct. at 1506 n.1. Thus, the fact that McQueen testified before the grand jury
       regarding his allegedly fabricated evidence does not shield him from plaintiffs’
       malicious-prosecution claims. Because plaintiffs alleged that McQueen fabricated evidence
       in the absence of probable cause, prior to the convening of the grand jury, this case is
       distinguishable from Rehberg.

¶ 57                                   3. Quasi-Judicial Immunity
¶ 58       Next, McQueen argues that plaintiffs’ claims against him are barred by quasi-judicial
       immunity because he was authorized by Judge Graham’s September 18, 2009, order to
       investigate allegations of wrongdoing.
¶ 59       Judges are absolutely immune from liability for suits arising out of their performance of
       judicial functions. Mireles v. Waco, 502 U.S. 9, 13 (1991) (per curiam). The absolute
       immunity afforded to judges has been extended to apply to nonjudges in two circumstances.
       First, it has been applied to “quasi-judicial conduct” of “[n]on-judicial officials whose
       official duties have an integral relationship with the judicial process.” Henry v. Farmer City
       State Bank, 808 F.2d 1228, 1238 (7th Cir. 1986). These officers’ conduct is “functionally
       comparable” to that of judges. Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 436 (1993).
       As the Supreme Court has explained, “[w]hen judicial immunity is extended to officials other
       than judges, it is because their judgments are ‘functional[ly] comparab[le]’ to those of
       judges—that is, because they, too, ‘exercise a discretionary judgment’ as a part of their
       function.” Id. (quoting Imbler v. Pachtman, 424 U.S. 409, 423 n.20 (1976)).
¶ 60       Second, the absolute immunity afforded to a judge has been applied to a judge’s
       subordinate who undertakes more administrative functions pursuant to a judge’s explicit
       direction. Kincaid v. Vail, 969 F.2d 594, 601 (7th Cir. 1992).


                                                  - 12 -
¶ 61       McQueen argues that he is entitled to the second category of quasi-judicial immunity,
       pursuant to Judge Graham’s order authorizing Tonigan and McQueen to “investigate and
       prosecute.” However, nothing in Judge Graham’s order authorized McQueen to commit the
       misconduct alleged by plaintiffs. Certainly, McQueen does not contend that Judge Graham
       authorized McQueen to fabricate or manufacture evidence against plaintiffs to create
       probable cause. Accordingly, we must conclude that, on this record, there is no basis for
       dismissal of plaintiffs’ complaint on the ground of quasi-judicial immunity.
¶ 62       McQueen cites Kincaid and Henry to support his argument. Those cases are
       distinguishable from this case because in those cases nothing indicates that the defendants
       did anything more than perform acts as authorized by judges. See Kincaid, 969 F.2d at 601
       (holding that court clerks were entitled to quasi-judicial immunity for returning a complaint
       and filing fee to the plaintiffs pursuant to a judge’s direction); Henry, 808 F.2d at 1239-40
       (holding that a police chief was entitled to quasi-judicial immunity for placing property in
       possession of a bank pursuant to a court order).

¶ 63                                        4. Assignment
¶ 64       McQueen argues that Bianchi’s and Synek’s claims are barred because they assigned to
       McHenry County their rights to recover damages against defendants. This argument lacks
       merit because the record clearly indicates that Bianchi and Synek did not assign their rights
       to recover damages against defendants. Rather, Bianchi and Synek agreed to reimburse
       McHenry County for attorney fees up to $275,000. Therefore, Bianchi’s and Synek’s claims
       are not barred.

¶ 65                         B. Dismissal Based on Section 2-615 of the Code
¶ 66       Having determined that the trial court erred by dismissing plaintiffs’ complaint for lack
       of subject matter jurisdiction based on sovereign immunity, we now address defendants’
       arguments regarding plaintiffs’ failure to state any cause of action.
¶ 67       When reviewing the legal sufficiency of a claim under section 2-615, the inquiry is
       whether the allegations of the complaint, when construed in the light most favorable to the
       plaintiff, and taking as true all well-pleaded facts and all reasonable inferences that may be
       drawn from those facts, are sufficient to establish a cause of action upon which relief may be
       granted. Napleton v. Village of Hinsdale, 229 Ill. 2d 296, 305 (2008). Exhibits attached to a
       complaint become part of the pleading for a motion to dismiss. Gagnon v. Schickel, 2012 IL
       App (1st) 120645, ¶ 18. At this pleading stage, a plaintiff is not required to prove his case
       and need only allege sufficient facts to state all elements of the cause of action. Fox v. Seiden,
       382 Ill. App. 3d 288, 294 (2008). A section 2-615 motion to dismiss should not be granted
       “unless it is clearly apparent that no set of facts can be proved that would entitle the plaintiff
       to relief.” Tedrick v. Community Resource Center, Inc., 235 Ill. 2d 155, 161 (2009).

¶ 68                                   1. Malicious Prosecution
¶ 69       Defendants argue that plaintiffs failed to sufficiently plead facts to establish a cause of
       action for malicious prosecution.
¶ 70       To state a claim for malicious prosecution, a plaintiff must allege facts showing (1) the
       commencement or continuance of an original criminal or civil judicial proceeding by the


                                                   - 13 -
       defendant, (2) the termination of the proceeding in favor of the plaintiff, (3) the absence of
       probable cause for such proceeding, (4) malice, and (5) damages. Grundhoefer v. Sorin, 2014
IL App (1st) 131276, ¶ 11. In this case, defendants argue that plaintiffs’ complaint fails to
       sufficiently plead facts to establish all but the damages element of malicious prosecution.
¶ 71       The Quest investigators argue that the complaint fails to allege that they were responsible
       for commencing or continuing the prosecution because the prosecution was “well under way”
       before the Quest investigators were retained and before the Quest investigators could have
       done the things plaintiffs alleged they did. Further, the Quest investigators contend that
       plaintiffs’ complaint contains nothing more than mere allegations unsupported by facts.
¶ 72       Liability in a malicious-prosecution case extends to all persons who played a significant
       role in causing the prosecution of the plaintiff. Rodgers v. Peoples Gas, Light & Coke Co.,
       315 Ill. App. 3d 340, 348 (2000).
¶ 73       In this case, plaintiffs pleaded sufficient facts to establish that defendants played a
       significant role in causing the prosecution of plaintiffs. Plaintiffs alleged specific instances of
       defendants’ fabricating witnesses’ statements and other evidence against plaintiffs. Plaintiffs
       further alleged that defendants presented this false evidence to the grand jury and to Tonigan
       for the purpose of causing plaintiffs to be prosecuted. Plaintiffs also alleged that defendants
       used the false evidence that they manufactured to “dupe Tonigan into bringing charges
       against” plaintiffs that defendants knew plaintiffs “did not commit and were not supported by
       probable cause.” Further, plaintiffs alleged that, as a direct result of defendants’ false
       evidence, Tonigan made the decision to bring charges against plaintiffs. When these
       allegations are viewed in the light most favorable to plaintiffs, plaintiffs have alleged facts
       sufficient to establish that defendants were responsible for commencing or continuing the
       prosecution of plaintiffs.
¶ 74       Next, defendants argue that plaintiffs failed to plead facts demonstrating a lack of
       probable cause because Dalby’s affidavit, filed in support of her petition seeking the
       appointment of a special State’s Attorney, established probable cause. Defendants note that,
       after reviewing Dalby’s affidavit, Judge Graham found that “sufficient facts have been
       alleged to support [that] a prosecution may result from the investigation.” In addition,
       McQueen argues that plaintiffs failed to plead facts demonstrating a lack of probable cause
       because plaintiffs were indicted by a grand jury.
¶ 75       Probable cause has been defined in a malicious-prosecution case involving criminal
       proceedings as a state of facts that would lead a person of ordinary caution and prudence to
       believe, or to entertain an honest and strong suspicion, that the person arrested committed the
       offense charged. Fabiano v. City of Palos Hills, 336 Ill. App. 3d 635, 641 (2003). In a
       malicious-prosecution action, the existence of probable cause is determined by looking to
       what the defendants knew when a criminal complaint was issued and not at an earlier time.
       Gauger v. Hendle, 2011 IL App (2d) 100316, ¶ 112. “Prima facie probable cause is
       established by the return of the indictment by the grand jury but it is not conclusive evidence
       of probable cause.” (Internal quotation marks omitted.) Freides v. Sani-Mode Manufacturing
       Co., 33 Ill. 2d 291, 296 (1965). “It may be rebutted by other evidence such as proof that the
       indictment was obtained by false or fraudulent testimony before the grand jury, or by failing
       to make a full or complete statement of facts, or by other improper or fraudulent means.” Id.
       “The existence of probable cause is a mixed question of law and fact.” Fabiano, 336 Ill. App.
3d at 642. “Whether the circumstances alleged to show probable cause are true is a question

                                                   - 14 -
       of fact, but, if true, whether those circumstances amount to probable cause is a question of
       law to be decided by the court.” Id.
¶ 76       In this case, plaintiffs alleged that defendants fabricated evidence and that the grand
       jury’s decision to indict plaintiffs was based solely upon that fabricated evidence and false
       testimony. See Freides, 33 Ill. 2d at 296. The facts alleged in plaintiffs’ complaint support a
       reasonable inference that, when defendants “duped” Tonigan into bringing charges against
       plaintiffs, defendants did not have an honest belief that plaintiffs were guilty of any offense.
       Therefore, for purposes of a section 2-615 motion to dismiss, plaintiffs’ complaint alleges
       sufficient facts to establish that defendants lacked probable cause for the indictment.
¶ 77       McQueen cites Kaley v. United States, 571 U.S. ___, 134 S. Ct. 1090 (2014), to support
       his argument. In Kaley, the United States Supreme Court held that the defendants were not
       entitled to a pretrial hearing to challenge the grand jury’s probable-cause determination after
       the federal government restrained their assets. Id. at ___, 134 S. Ct. at 1095. Kaley has no
       application to this case where we are asked to determine whether plaintiffs pleaded facts
       sufficient to establish that there was no probable cause for purposes of a
       malicious-prosecution claim.
¶ 78       The Quest investigators also argue that plaintiffs failed to allege facts sufficient to
       establish malice, because, as the trial court observed in its dismissal of plaintiffs’ original
       complaint, “no factual nexus is [pleaded] between the conspiracy of Bianchi’s political
       enemies and [defendants].” Plaintiffs respond that their complaint alleges sufficient facts to
       establish malice because the facts clearly establish that defendants’ intent was not to seek
       justice. Therefore, according to plaintiffs, it can be reasonably inferred from the facts alleged
       that defendants acted with malice.
¶ 79       “Malice” in the context of malicious prosecution is defined as the actuation of a
       prosecution for an improper motive. Rodgers, 315 Ill. App. 3d at 349. An improper motive
       for a prosecution is any reason other than to bring the party to justice. Id. Malice may be
       inferred from a lack of probable cause only where there is no credible evidence that refutes
       that inference. Gauger, 2011 IL App (2d) 100316, ¶ 122.
¶ 80       In this case, plaintiffs pleaded facts establishing that defendants intentionally fabricated
       inculpatory evidence and concealed exculpatory evidence, knowing that there was no
       probable cause to bring charges against plaintiffs. Accepting as true the well-pleaded facts in
       plaintiffs’ complaint and the reasonable inferences that may be drawn from those facts, and
       construing the allegations in the complaint in the light most favorable to plaintiffs, plaintiffs’
       complaint sufficiently alleges malice for purposes of their malicious-prosecution claim.

¶ 81                           2. Intentional Infliction of Emotional Distress
¶ 82       McQueen argues that plaintiffs failed to sufficiently plead facts necessary to establish a
       claim for intentional infliction of emotional distress. To properly plead a cause of action for
       intentional infliction of emotional distress, a plaintiff must allege facts to establish “(1) that
       the defendant’s conduct was extreme and outrageous; (2) that the defendant knew that there
       was a high probability that his conduct would cause severe emotional distress; and (3) that
       the conduct in fact caused severe emotional distress.” Kolegas v. Heftel Broadcasting Corp.,
       154 Ill. 2d 1, 20 (1992).



                                                   - 15 -
¶ 83       McQueen contends that plaintiffs failed to plead extreme and outrageous conduct. Our
       supreme court has warned that “mere insults, indignities, threats, annoyances, petty
       oppressions or trivialities” do not constitute extreme and outrageous conduct. Public Finance
       Corp. v. Davis, 66 Ill. 2d 85, 89-90 (1976). “Rather, the nature of the defendant’s conduct
       must be so extreme as to go beyond all possible bounds of decency, and to be regarded as
       intolerable in a civilized community.” Kolegas, 154 Ill. 2d at 21. In determining whether
       conduct is extreme and outrageous, courts use an objective standard based on all the facts and
       circumstances of the case. Duffy v. Orlan Brook Condominium Owners’ Ass’n, 2012 IL App
       (1st) 113577, ¶ 36. In McGrath v. Fahey, 126 Ill. 2d 78, 86-90 (1988), the supreme court
       identified several factors that may be considered in determining whether a defendant’s
       conduct is extreme and outrageous. Regarding the first McGrath factor, the court stated, “the
       degree of power or authority which a defendant has over a plaintiff can impact *** whether
       that defendant’s conduct is outrageous,” and the “more control which a defendant has over
       the plaintiff, the more likely that defendant’s conduct will be deemed outrageous, particularly
       when the alleged conduct involves either a veiled or explicit threat to exercise such authority
       or power to plaintiff’s detriment.” Id. at 86-87. Such an abuse of power has been found
       where the defendants exercised great economic leverage over a plaintiff and attempted to
       defraud that plaintiff out of millions of dollars (see id.) or where a police officer abused his
       position of power by berating a sexual-assault victim and refusing to save her children from
       attack (see Doe v. Calumet City, 161 Ill. 2d 374 (1994)).
¶ 84       In this case, plaintiffs alleged that defendants fabricated and manufactured evidence and
       concealed exculpatory evidence for the purpose of falsely and maliciously detaining,
       arresting, and charging plaintiffs, knowing that such charges lacked probable cause. These
       allegations regarding defendants’ abuse of power are sufficiently “extreme as to go beyond
       all possible bounds of decency, and to be regarded as intolerable in a civilized community.”
       Kolegas, 154 Ill. 2d at 21. Thus, plaintiffs sufficiently pleaded the first element of intentional
       infliction of emotional distress.
¶ 85       McQueen cites Schiller v. Mitchell, 357 Ill. App. 3d 435 (2005), to support his contention
       that a criminal investigation and prosecution that results in an acquittal is not extreme and
       outrageous conduct. In Schiller, the plaintiffs alleged that the defendants, members of a
       homeowners’ association, videotaped the plaintiffs and complained to the police, causing
       police investigations and prosecutions of the plaintiffs. Id. at 447. However, in Schiller, the
       defendants’ complaints “were false or baseless.” Id. at 449. In contrast to Schiller, in this
       case, plaintiffs alleged that defendants fabricated and manufactured evidence that resulted in
       plaintiffs’ arrests and prosecutions. Further, in this case, defendants were the special
       prosecutor and the investigators for the special prosecutor, whereas in Schiller, the
       defendants were civilians and thus their power was not as great as that of defendants in this
       case. See id. For these reasons, Schiller is distinguishable from this case.
¶ 86       Next, McQueen argues that plaintiffs failed to sufficiently plead that they suffered severe
       emotional distress as a result of defendants’ conduct. To satisfy this third element of the
       cause of action, a plaintiff must plead facts to establish that the severity of the emotional
       distress was so great that “ ‘no reasonable man could be expected to endure it.’ ” Feltmeier v.
       Feltmeier, 207 Ill. 2d 263, 276 (2003) (quoting Restatement (Second) of Torts § 46 (1965)).
       Emotional distress includes all highly unpleasant mental reactions, such as fright, horror,
       grief, shame, humiliation, embarrassment, anger, chagrin, disappointment, worry, and


                                                   - 16 -
       nausea. See Restatement (Second) of Torts § 46, cmt. j, at 77 (1965). However, the facts
       alleged in support of the extreme and outrageous character of a defendant’s conduct may be
       sufficient to support the additional allegation that a plaintiff suffered severe emotional
       distress as a result of that conduct. Kolegas, 154 Ill. 2d at 25 (“ ‘Severe emotional distress
       must be proved; but in many cases the extreme and outrageous character of the defendant’s
       conduct is in itself important evidence that the distress has existed.’ ” (quoting Restatement
       (Second) of Torts § 46, cmt. j, at 77-78 (1965))). In this case, we determine that the facts
       alleged by plaintiffs to support the extreme and outrageous character of defendants’ conduct
       was sufficient to support the third requirement of intentional infliction of emotional distress.
       See id.
¶ 87        McQueen cites Public Finance Corp. v. Davis, 66 Ill. 2d 85 (1976), Kynsak v. Shelter Life
       Insurance Co., 273 Ill. App. 3d 360 (1995), Khan v. American Airlines, 266 Ill. App. 3d 726
       (1994), and Farnor v. Irmco Corp., 73 Ill. App. 3d 851 (1979), to support his argument.
       However, unlike plaintiffs in this case, the plaintiffs in the cases McQueen cites failed to
       plead extreme and outrageous conduct. See Public Finance, 66 Ill. 2d at 92 (holding that an
       agent for the plaintiff’s creditor did not act in an extreme and outrageous manner by
       repeatedly calling the plaintiff and coming to her home); Kynsak, 273 Ill. App. 3d at 370
       (holding that a health insurance company’s denial of a claim for treatment of the plaintiff’s
       wife’s illness was not extreme or outrageous); Kahn, 266 Ill. App. 3d at 733 (holding that an
       airline’s and security agents’ entrapment of the plaintiff and keeping him from his father’s
       funeral did not go beyond all possible bounds of decency); Farnor, 73 Ill. App. 3d at 856
       (holding that a landlord’s rude comments and refusal to allow the plaintiff to use a freight
       elevator were not extreme and outrageous conduct). Accordingly, the cases McQueen cites
       are distinguishable from this case.

¶ 88                                         3. Defamation
¶ 89       McQueen argues that plaintiffs failed to sufficiently plead facts necessary to establish a
       claim for defamation. To state a defamation claim, a plaintiff must allege facts establishing
       that the defendant made a false statement about the plaintiff, that the defendant made an
       unprivileged publication of that statement to a third party, and that this publication caused
       damages. Solaia Technology, LLC v. Specialty Publishing Co., 221 Ill. 2d 558, 579 (2006).
¶ 90       McQueen argues that his statements are protected by the absolute privilege afforded to
       governmental officials. Absolute immunity protects an executive official from defamation
       claims for statements made when the official “was acting within the scope of his official
       duties.” Blair v. Walker, 64 Ill. 2d 1, 7 (1976). Prosecutors have an absolute privilege to
       comment on issues within the scope of their employment. Ware v. Carey, 75 Ill. App. 3d 906,
       913 (1979) (holding that the State’s Attorney was immune from a claim for defamation based
       on comments “arising from the performance of his duties”). Further, because a State’s
       Attorney is the “leader of law enforcement in the community,” commenting to the public on
       criminal cases is within the scope of his or her employment. (Internal quotation marks
       omitted.) Id. at 914.
¶ 91       In this case, Bianchi, Salgado, and McCleary alleged that, four days after they were
       indicted and arrested, McQueen made defamatory statements during a press conference,
       repeating the false and inflammatory allegations contained in the indictments and making an
       additional false and inflammatory statement. The alleged additional statement that McQueen

                                                  - 17 -
       made was that a number of lawyers called McQueen and told him that cases handled by
       Bianchi “suggested that equal protection rights of all [criminal] defendants were not being
       upheld because of favoritism.” Plaintiffs have not alleged that McQueen made any
       defamatory statements unrelated to their indictments in this case. Thus, plaintiffs have failed
       to allege facts that, if proven, would show that McQueen’s statements were made outside the
       scope of his official duties. Therefore, we affirm the trial court’s dismissal of plaintiffs’
       defamation claim (count VIII).
¶ 92       Plaintiffs cite Buckley to support their argument that “a prosecutor who makes allegedly
       false statements during a public announcement of an indictment is not entitled to absolute
       immunity.” In Buckley, the Supreme Court held that a prosecutor’s “statements to the media
       are not entitled to absolute immunity.” Buckley, 509 U.S. at 277. Unlike the present case,
       which involves a question of state tort law, Buckley involved an action brought under section
       1983. Id. “Section 1983 on its face admits of no defense of official immunity.” Id. at 268. In
       this case, plaintiffs were required to plead facts sufficient to establish that McQueen’s
       statements were not privileged. See Solaia Technology, 221 Ill. 2d at 579. For this reason,
       Buckley is not applicable here.
¶ 93       Lastly, defendants argue that plaintiffs have failed to plead a cause of action for
       conspiracy. Plaintiffs respond that they alleged that defendants engaged in a “conspiracy” to
       fabricate evidence to cause the prosecution of plaintiffs. However, plaintiffs concede that
       they did not allege a separate cause of action for conspiracy. Therefore, we need not address
       defendants’ argument.

¶ 94                                        III. CONCLUSION
¶ 95       Defendants are not entitled to sovereign immunity from plaintiffs’ claims and plaintiffs
       pleaded sufficient facts to establish causes of action for malicious prosecution and intentional
       infliction of emotional distress. Therefore, we reverse the trial court’s dismissal of counts I
       through VII. However, plaintiffs Bianchi, Salgado, and McCleary failed to plead sufficient
       facts to establish a cause of action for defamation against defendant McQueen. Therefore, we
       affirm the trial court’s dismissal of count VIII.
¶ 96       We remand the case for further proceedings.

¶ 97      Reversed in part and affirmed in part; cause remanded.




                                                  - 18 -